Citation Nr: 0116984	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-24 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision in 
which the RO denied an increased (compensable) rating for 
asbestosis.


FINDING OF FACT

The veteran's service-connected asbestosis is not shown to be 
manifested by forced vital capacity (FVC) of 75 to 80 percent 
of the predicted level for the veteran's age group; or, 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB))of 66 to 80 percent of the 
predicted level for the veteran's age group.


CONCLUSION OF LAW

The criteria for a compensable rating for asbestosis have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 4.7, 4.97, Diagnostic Code 6833 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

With respect to the veteran's claim for an increased 
(compensable) rating for his service-connected asbestosis, 
the Board is satisfied that all available relevant evidence 
has been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with either 
38 U.S.C.A. § 5107(a) (2000) or the Veterans Claims 
Assistance Act of 2000.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In every instance where the rating schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  

The veteran's asbestosis has been evaluated under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6833 (2000).  
When asbestosis is manifested by FVC which is 75 to 80 
percent of predicted; or, DLCO (SB) which is 66 to 80 percent 
of predicted, a 10 percent evaluation is assigned.  38 C.F.R. 
§ 4.97, Diagnostic Code 6833 (2000).  When asbestosis is 
manifested by FVC which is 65 to 74 percent of predicted; or, 
DLCO (SB) is 56 to 65 percent of predicted, a 30 percent 
evaluation is assigned.  Id.  With FVC which is 50 to 64 
percent of predicted, or diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)) which 
is 40-50 percent of predicted; or; maximum exercise capacity 
of 15 to 20 ml/kg/min of oxygen consumption with 
cardiorespiratory limitation, a 60 percent evaluation is 
assigned.  Id.  A 100 percent evaluation is warranted when 
FVC is less than 50 percent of predicted or; DLCO (SB) is 
less than 40 percent of predicted, or; maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or pulmonary 
hypertension, or; requires outpatient oxygen therapy.  Id.

Following a review of the claims folder, the Board is of the 
opinion that the evidence of record does not support the 
veteran's position that he is entitled to a compensable 
rating for asbestosis. 

On VA pulmonary examination in May 1999, pulmonary function 
tests showed FVC of 4.02 (96% of predicted), and DLCO (SB) of 
24.62 (100% of predicted).  The diagnostic impression was 
asbestosis and early obstructive pulmonary impairment.

On VA pulmonary examination in November 1999, the veteran 
complained of shortness of breath with any amount of 
exertion.  He reported a history of smoking and stated that 
he had quit forty years ago.  A chest x-ray was noted to show 
right basilar chronic scarring with no recent infiltrate and 
a normal-sized heart.  On examination, the veteran did not 
cough and was not observed to be short of breath.  
Pulmonary function testing was conducted with the following 
results reported:  FVC of 3.95 (94% of predicted), and DLCO 
(SB) of 21.27 (87% of predicted).
The examiner indicated that the results of the pulmonary 
function tests corresponded with diagnoses of asbestosis and 
mild chronic obstructive pulmonary disease, reversible with a 
bronchodilator.

The Board has considered the veteran's contention that he 
should have a compensable rating for his asbestosis because 
of his shortness of breath with any exertion.  However, the 
rating schedule and Diagnostic Code 6833 rate asbestosis on 
the basis of specific findings on pulmonary function tests.  
The numerical results on pulmonary function tests do not 
demonstrate limitations that would equate to a compensable 
rating for the veteran's asbestosis.  Against this 
background, a compensable rating for asbestosis is not 
warranted and the appeal is denied.  


ORDER

An increased (compensable) rating for asbestosis is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

